                                                          TRAVIS A. GAGNIER
                                                           ATTORNEY AT LAW
                                                  33507 NINTH AVENUE SOUTH, BLDG. F
                                                         FEDERAL WAY, WA 98003
                                                           253-941-0234 (Main)
                                                                                                        SOUTHCENTER OFFICE
          SEATTLE OFFICE                                     www.bestbk.com
                                                                                                   14900 Interurban Avenue S., Suite 271
     1420 Fifth Avevue, Suite 2200
                                                                                                            Seattle, WA 98168
          Seattle, WA 98101                                        June 6, 2019
             206-622-0123                                                                                     253-852-8114


     Case #: 19-10766
     Re: Zacky, Derek




                                                                      Fees

                                                                                                          Rate          Hours
01/02/2019       TAG       Initial meeting with client re: filing, garnishment and options.
                           Income is all over the place w/ OT, production pay, etc. Discussed
                           options.                                                                     420.00            0.60             252.00

02/05/2019       TAG       Re-interview w/ client re: recent move, tax return and gross for
                           2018, questions and update.                                                  420.00            0.35             147.00

03/01/2019       CB        Intake meeting with client, going over paperwork, assisting with
                           questions on forms and of clients.                                           185.00            1.25             231.25
                 CB        Work on schedules, comparing and cross referencing creditors on
                           three credit reports with notes from meetings with clients and intake
                           materials to ensure everything is listed/noticed.                            185.00            0.50              92.50
                 CB        Prepared list for clients of documents and information we still need
                           from them, deadline for same and instructions on how to get the
                           information to us.                                                           185.00            0.20              37.00

03/03/2019       TAG       Work on plan, schedules and draft of plan/pmts for review w/ client.
                           May be overmed, need more info. Due to garnishment, we will file
                           the case on emergency basis.                                                 420.00            0.50             210.00

03/04/2019       JR        Continued work with client re: paperwork, pay info, W-2 for 2018,
                           revised file, notes to atty.                                                 185.00            0.60             111.00

03/06/2019       TAG       Review of e-petition w/ client prior to filing, went over plan and
                           questions. Notes to para re: e-filing stopping garnishment.                  420.00            0.30             126.00

03/07/2019       JR        Finalized emergency case filing to stop garnishment, reviewed
                           Schedule F to ensure all creditors clients provided are listed per
                           TAG Instructions. Review of disclosure statements in order to file
                           case and obtain a case number. File case with court.                         185.00            0.50              92.50
                 JR        Researched pending garnishment. Notified L&I and employer of
                           filed bankruptcy, stopping garnishment. Follow up on garnishment
                           recovery.                                                                    185.00            0.60             111.00

03/08/2019       HM        Prepared letter to client re: filing case and approximate plan
                           payment amount.                                                              135.00            0.20              27.00
                 HM        Prepared letter to client re: 341 meeting with map and other
                           instructions.                                                                135.00                               0.00

03/10/2019       TAG       Review and sign initial letters/instructions to clients RE: payments,
                           court dates. Check status regarding stopping garnishment, lawsuit.           420.00            0.30             126.00
        Zacky, Derek                                                                           Statement Date: 06/06/2019
        Account No.        2174.00                                                              Statement No.       25405
                                                                                                     Page No.           2

                                                                                                     Rate     Hours

03/11/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Merchants Credit- 2 claims                                                  420.00       0.10         42.00
             JR        Work on trustee information sheet, assembling same for review by
                       attorney prior to upload to trustee. Noted items of interest for TAG
                       to review.                                                                  185.00       0.40         74.00

03/13/2019   JR        Email with client re: 2018 tax filing.                                      185.00       0.10         18.50
             GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Audit % Adjustment                                                          420.00       0.10         42.00

03/14/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re: T
                       Mobile                                                                      420.00       0.10         42.00

03/17/2019   TAG       Cont work on case, means. Notes to para re: getting ready for
                       reviews, completion this week.                                              420.00       0.30        126.00

03/18/2019   JR        Email with client re: car payments.                                         185.00                     0.00
             JR        Continued work on schedules, plan and statements for filing of the
                       balance of same with court by the deadline.                                 185.00       1.30        240.50

03/19/2019   TAG       Work on means, plan and budget for review meeting w/ client.
                       Notes to para re: additional issues, pw.                                    420.00       0.50        210.00

03/22/2019   TAG       Review meeting a/ client re: budget, L & I claim ($46k) and OT
                       expectation this years compared to prior years.                             420.00       0.50        210.00
             TAG       Revised plan, budget and means (undermedian due to recent
                       downturn). Notes to para re: finalizing and filing completion.              420.00       0.40        168.00
             CB        Finalized plan, schedules per TAG instructions. Filed completion
                       documents with court. Instructions to HM re: letters to clients.            185.00       0.50         92.50

03/24/2019   TAG       Review and approve TIS. Client to get us 2019 tax return for TIS as
                       it is completed.                                                            420.00       0.30        126.00

03/25/2019   HM        Prepare completion letter and send to client with final plan payment
                       amount, and terms of plan.                                                  135.00       0.30         40.50
             TAG       Review of completion notes. Review/sign initial letters/instructions
                       to clients re: payments, court dates and follow-up items.                   420.00       0.10         42.00

03/26/2019   HM        Prepare and file declaration of mailing. Mail notice to all creditors
                       on the mailing matrix.                                                      135.00                     0.00

04/01/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       PSC                                                                         420.00       0.10         42.00

04/08/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       NW Emerg Phys                                                               420.00       0.10         42.00
        Zacky, Derek                                                                          Statement Date: 06/06/2019
        Account No.        2174.00                                                             Statement No.       25405
                                                                                                    Page No.           3

                                                                                                    Rate     Hours

04/09/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Capital One                                                                420.00       0.10         42.00

04/10/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       United Collection                                                          420.00       0.10         42.00

04/11/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Exeter Finance- secured                                                    420.00       0.10         42.00

04/12/2019   GJ        Review files; review trustee website; review filed claims; prepare
                       341 Report                                                                 420.00       0.50        210.00
             SH        Call client to remind them of the upcoming 341 meeting.                    135.00                     0.00
             CB        Work on file prep for hearing. Gathered documents needed for 341
                       meeting. Check on TIS documents. Notes to attorney re: case.               185.00       0.20         37.00

04/14/2019   TAG       Review of case for upcoming 341 meeting. Review 341 report;
                       notes for meeting/discussion with client. Review of notes from staff
                       re: file prep.                                                             420.00       0.20         84.00

04/15/2019   TAG       Met with client re: 341 meeting questions and concerns.
                       Represented at meeting of creditors. 7am - 12:30pm, 5 on,
                       calendar running 1.5 hrs+ late.                                            420.00       1.10        462.00
             GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       IronWorkers CU- secured                                                    420.00       0.10         42.00

04/17/2019   TAG       Notes to file re: 341 meeting, next steps for confirmation. Work on
                       means test calc, pay history for tee. JR to assemble docs for same;
                       client signed '18 tax return in court for IRS claim; no $ owed
                       employment security.                                                       420.00       0.40        168.00
             JR        Worked on confirmation issues, went through all paystubs we have.
                       Email to client re: 9/2018 & 10/2018 paystubs needed. Work on
                       B22 amendment.                                                             185.00       0.50         92.50

04/18/2019   JR        Received all paystubs for means testing. Amended and fwd to
                       TAG.                                                                       185.00       0.80        148.00

04/21/2019   TAG       Work on confirmation issues, mean test, have to be Lanning due to
                       discontinued bonus programs ($14k in lookback that will not
                       duplicate). Instructions to JR re: amended plan, motion to confirm.        420.00       0.40        168.00

04/22/2019   JR        Worked on confirmation issues. Emails with client for additional
                       updated paystubs and head's up on the dismissal motion &
                       objection to confirmation by the Trustee.                                  185.00       0.40         74.00

04/23/2019   JR        Worked on confirmation issues. Prepared draft amended the plan,
                       prepared a motion order and dec to confirm. Circulated after atty
                       review.                                                                    185.00       0.90        166.50
        Zacky, Derek                                                                          Statement Date: 06/06/2019
        Account No.        2174.00                                                             Statement No.       25405
                                                                                                    Page No.           4

                                                                                                     Rate    Hours
             TAG       Work on amended plan, declaration, motion re: Lanning, means
                       test. Meeting w/ client re: same. Supplied additional stubs to the
                       trustee re: substantial change/drop in income since test period
                       (mean test).                                                                420.00      0.50         210.00

04/29/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       LVNV                                                                        420.00      0.10          42.00

05/07/2019   JR        Prepared revised plan to correct lanning lang.                              185.00      0.20          37.00
             TAG       Work on confirmation issues, review/approve amended plan, case
                       should be on track to confirm at this point.                                420.00      0.25         105.00
             GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Quantum 3                                                                   420.00      0.10          42.00

05/09/2019   TAG       Emails w/ client re: surrender form, not signing same re: vehicle,
                       etc.                                                                        420.00      0.10          42.00

05/14/2019   GJ        Review proof of claim for possible objection as incorrectly filed as
                       secured, unsecured or priority, review for allowability of same re:
                       Evergreen Professionals                                                     420.00      0.10          42.00

05/17/2019   SH        Review of docket for responses. Docketed Declaration of No
                       Objections with the court. Reviewed final order, lodged for entry -
                       order re: Motion to Confirm.                                                135.00      0.10          13.50

05/22/2019   HM        Prepared letter to client re: case being confirmed, next steps.             135.00                      0.00
             GJ        Time period for unsecured creditors to have filed proof of claims
                       has passed; review file; review trustee website; prepare feasibility
                       report.                                                                     420.00      0.25         105.00

05/24/2019   TAG       Review of feasibility report from GJ. Notes to para on case re:
                       same, f/u items.                                                            420.00      0.10          42.00

06/04/2019   CB        Prepare fee itemization from beginning of case to date. Forward
                       Motion to TAG for review.                                                   185.00      0.90         166.50

06/05/2019   TAG       Review Motion for Original Approval of Professional Fees. Finalize
                       and return to CB for filing w/ the court.                                   420.00      0.40         168.00
             SM        Review case. Respond to client email re: surrendered vehicle.               185.00      0.20          37.00
                       For Current Services Rendered                                                          20.20        5,951.25

                                                            Recapitulation
                             Title                             Hours                Rate          Total
                             Senior Attorney -TAG               7.60             $420.00      $3,192.00
                             Of Counsel - GJ                    1.95              420.00         819.00
                             Sr. Paralegal                     10.05              185.00       1,859.25
                             Jr. Paralegal                      0.60              135.00          81.00
        Zacky, Derek                                                                            Statement Date: 06/06/2019
        Account No.        2174.00                                                               Statement No.       25405
                                                                                                      Page No.           5

                                                              Expenses

03/26/2019             Postage re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 37 units.                        20.35
03/26/2019             Copies re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 37 units.                         18.50
04/24/2019             Postage re: full ntc mailings - Motion Confirm 1st Amended Plan - 42 units.                             23.10
04/24/2019             Copies re: full ntc mailings - Motion Confirm 1st Amended Plan - 42 units.                              29.40
05/09/2019             Postage re: full ntc mailings - Revised First Amended Plan - 44 units.                                  24.20
05/09/2019             Copies re: full ntc mailings - Revised First Amended Plan - 44 units.                                   22.00
06/06/2019             Copies re: full ntc mailings - Motion for Attorney Fees and Costs - 46 units.                            9.20
06/06/2019             Postage re: full ntc mailings - Motion for Attorney Fees and Costs - 46 units.                          25.30
                       Total Expenses                                                                                         172.05

                       Total Current Work                                                                                    6,123.30


                       Balance Due                                                                                       $6,123.30

                       Please Remit                                                                                      $6,123.30
